DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-14 are pending.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-14 are indefinite as these claims recite “approximate”, with no definition to estimate how much amount is approximate.  However, for the purpose of compact prosecution, the claim has been interpreted amounts ± 100mg; and percentage as ± 10%. 
Appropriate correction is required.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-14 are indefinite as these claims recite broader limitations followed by narrower limitations within the same claim. For instance, approximately cysteine---20%w/w to 40 % --- followed by L-cysteine -600mg ---therapeutically effective amount---glucose followed by 600mg, which renders scope of the claim unclear.  However, for the purpose of compact prosecution, the claim has been interpreted with broader limitations, such as cysteine 20%w/w to 40% w/w---therapeutically effective amount glucose etc. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takuya (JPH04342528 A); machine translation is used for this rejection).
Takuya discloses a composition, for treating hangover by promoting metabolism of alcohol (thus treat symptoms of hangover associated with alcohol) comprising L-cysteine (50-500mg), vitamin B1 (thiamine) (5-200mg), Vitamin B6 (pyridoxine) (10-300mg), vitamin C (ascorbic acid) (200—500mg), and saccharide (itself or sugar-coated tablet; sucrose is a common sugar and comprises glucose) (Total amount of composition 265mg-1500, including L cysteine 18 -33.3 w/w % (50/265x100-500/1500x100-all calculations follows same method); B1 1.88-13.33w/w%; B6 3.77-20 w/w%; C 33.3-75.4 w/w% with different forms of the ingredients of the instant claims ( abstract, paragraphs 0003, 0005-0008 and claims). Considering amount approximations and % approximations (please see 112b rejection and interpretation of claims), the cited prior art reads on % of claims 1-10 and 13. 
Since the amount used by the cited prior art treats hangover, the amount of the cited prior art of components is also an effective therapeutic amount.
Since the cited prior art reads on all limitations of the instant claims 1-10 and 13, these claims are anticipated.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takuya (JPH04342528 A); machine translation is used for this rejection).
Determining the scope and contents of the prior art
Takuya discloses a composition, for treating hangover by promoting metabolism of alcohol (thus treat symptoms of hangover associated with alcohol) comprising L-cysteine (50-500mg), vitamin B1 (thiamine) (5-200mg), Vitamin B6 (pyridoxine) (10-300mg), vitamin C (ascorbic acid) (200—500mg), and saccharide (itself or sugar-coated tablet; sucrose is a common sugar and comprises glucose) (Total amount of composition 265mg-1500, including L cysteine 18 -33.3 w/w % (50/265x100-500/1500x100-all calculations follows same method); B1 1.88-13.33w/w%; B6 3.77-20 w/w%; C 33.3-75.4 w/w% with different forms of the ingredients of the instant claims ( abstract, paragraphs 0003, 0005-0008 and claims). Considering amount approximations and % approximations (please see 112b rejection and interpretation of claims), the cited prior art reads on % of claims 1-10 and 13. 
Since the amount used by the cited prior art treats hangover, the amount of the cited prior art of components is also an effective therapeutic amount.
Ascertaining the differences between the prior art and the claims at issue
Takuya teach applicants’ composition which encompass amounts %w/w of the instant claims but silent about providing example of composition with exactly such %.
Resolving the level of ordinary skill in the pertinent art
	With regard to the above difference-The case law has established that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Also, the case law has established that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Therefore, the cited prior art meets limitation of instant claims.
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Takuya teach applicants’ composition which encompass amounts %w/w.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.    Further, there is a reasonable expectation of success that the composition comprising amounts of the components within range or close to range of the cited prior art may be used in forming the composition. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed composition with a reasonable expectation of success.  
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623